Walker, J.
The plaintiff in error appears to be satisfied with the proceedings of the court and jury as they advanced, up to the rendition of judgment, and only .assigns as error that the judgment does not correspond with the verdict.
The verdict of the jury reads as follows: “ We, the jury, find for the plaintiff $750, United States currency, for hire of the negro from January 2, 1863, to June 19, 1865, as per instructions of charge 4th. This is in full of all claims.” The court, in the judgment, added to this sum $292.50, as interest from January 1, 1866.
*429We are clearly of the opinion that this judgment was-erroneous; the verdict was clear and explicit in its language. The jury meant just what they said—that their verdict was to be in full of all demands. If there had been any room for mistake, or reason to believe that the jury intended that interest should be added to their verdict, then it should have been calculated from the nineteenth of. June, 1865. But the court appears to-have assumed the first of January, 1866, as the date from which interest was to be calculated. The statute could certainly have no application to a case like this.
The plaintiff asks this court to reverse the judgment- and reform it. We will reverse, and remand the case.
The fourth charge of the court is erroneous, as we believe. There is no statement of facts accompanying-the record, nor would it appear from the pleadings and. the manner in which the case was conducted, that any evidence was offered on the trial other than the written, obligation on which the suit was brought.
If the plaintiffs below had a right to recover at all, it-was upon this contract, as there was no evidence, apparently, offered to vary it in any of its terms.
There is a tedious contest in the pleadings, which might have resulted in impressing the mind of the court with the idea that the defendant in error had a right to-recover for the hire of the slave in the event of his not. being entitled to recover the price for which the slave was sold. We cannot see the case in this light. If the intestate of the defendant in error sold the slave,, she did not hire him, and the written contract, set out in, the pleadings, shows that the slave was sold, and the pleadings reiterate this fact. The contract reads as* follows:
“$2200. Hotjstor", January 2, A. D. 1863.
‘1 Six months after a ratification of a treaty of peace-*430between the Confederate States and the United States, I promise to pay to the order of Mrs. Martha W. Palmer twenty-two hundred dollars ($2200), with twelve per cent, per annum interest from date, payable in current money at that time. The consideration hereof being a ■certain negro man slave named Dick, this day sold and ■conveyed to me by the said Martha W. Palmer; and a lien having been by her retained upon said negro, in said conveyance, to secure the payment of the above obligation, said lien is hereby recognized and acknowledge as valid and binding for the purpose aforesaid.
“Chs. Sheaeee.”
The fourth instruction of the court to the jury reads ns follows: ‘ ‘ State by your verdict what the reasonable hire and service of the negro (the consideration of the note signed by Shearer) was, from the second day of January up to the, say, twenty-fifth of May, 1865.” We are entirely unable to account for this charge. So far as this record shows, there was no note signed by Shearer for the hire and service of the negro. The charge was therefore unwarranted, calculated to mislead, and undoubtedly did mislead the jury ; and the plaintiff in error should have appealed from the entire judgment.
With these remarks, we reverse the judgment and remand the cause.